Exhibit 10.1

 

CONFIDENTIAL

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is entered into and
effective simultaneously with the execution of this Agreement on this 11th day
of November 2016, by and between BIO-key International, Inc., a Delaware
corporation (the “Company”) and Wong Kwok Fong (the “Purchaser”).

 

R E C I T A L S:

 

WHEREAS, subject to the terms and conditions of this Agreement and pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), Purchaser desires to purchase and the Company desires to sell securities
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

 

1.     Sale and Purchase of Shares.

 

(a)     Purchase and Sale. Subject to the terms and conditions hereof, the
Company agrees to sell, and Purchaser irrevocably subscribes for and agrees to
purchase 6,200,000 shares (the “Shares”) of the Company’s common stock, $0.0001
par value per share (the “Common Stock”) at a purchase price of $0.30 per Share.
The aggregate purchase price payable by Purchaser for the Shares shall be
$1,860,000 (the “Aggregate Purchase Price”) and shall be payable at the Closing
by wire transfer of immediately available funds as set forth below.

 

(b)     Subject to the terms and conditions of this Agreement, the purchase and
sale of the Shares contemplated hereby shall take place at a closing (the
“Closing”) to be held on the date hereof (the "Closing Date") at the offices of
Fox Rothschild LLP, 997 Lenox Drive, Building 3, Lawrenceville, NJ 08648, or at
such other time or on such other date or at such other place or by such other
method as the Company and Purchaser may mutually agree upon orally or in
writing.

 

(c)     On the Closing Date, the Company shall deliver to the Purchaser:

 

(i)     this Agreement duly executed by the Company; and

 

(ii)     a certificate evidencing 6,200,000 Shares of Common Stock.

 

(d)     On the Closing Date, the Purchaser shall deliver to the Company:

 

(i)     this Agreement executed by the Purchaser; and

 

(ii)     the Aggregate Purchase Price in immediately available funds.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Representations and Warranties of Purchaser. Purchaser represents and
warrants to the Company as follows:

 

(a)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by Purchaser nor the performance by such Purchaser of
its obligations, hereunder will: (i) violate any statute, law, ordinance, rule
or regulation, applicable to Purchaser or any of the properties or assets of
Purchaser; or (ii) violate, breach, be in conflict with or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Purchaser under, or result in the creation or
imposition of any lien upon any properties or assets of Purchaser under, any
material contract or any order, judgment or decree to which Purchaser is a party
or by which it or any of its assets or properties is bound or encumbered except,
in the case of clauses (ii) and (iii), for such violations, breaches, conflicts,
defaults or other occurrences which, individually or in the aggregate, would not
have a material adverse effect on its obligation to perform its covenants under
this Agreement.

 

(b)     Accredited Investor.      Purchaser is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the Securities Act and was
not formed for the specific purpose of acquiring the Shares.

 

(c)     No Government Review. Purchaser understands that neither the United
States Securities and Exchange Commission (“SEC”) nor any securities commission
or other governmental authority of any state, country or other jurisdiction has
passed upon or endorsed the merits of this Agreement, the Shares, or any of the
other documents relating to this offering, or confirmed the accuracy of,
determined the adequacy of, or reviewed this Agreement, the Shares or such other
documents.

 

(d)     Investment Intent. The Shares are being acquired for Purchaser’s own
account for investment purposes only, not as a nominee or agent and not with a
view to the resale or distribution of any part thereof, and Purchaser has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, Purchaser further represents
that it does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation to such person or third
person with respect to any of the Shares.

 

(e)     Restrictions on Transfer. Purchaser understands that the Shares are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. Purchaser acknowledges that it is able
to bear the economic risks of an investment in the Shares for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth.

 

 
 

--------------------------------------------------------------------------------

 

 

(f)     Investment Experience. Purchaser has such knowledge, sophistication and
experience in financial, tax and business matters in general, and investments in
securities in particular, that it is capable of evaluating the merits and risks
of this investment in the Shares, and Purchaser has made such investigations in
connection herewith as it deemed necessary or desirable so as to make an
informed investment decision without relying upon the Company for legal or tax
advice related to this investment. In making its decision to acquire the Shares,
Purchaser has not relied upon any information other than information provided to
it by the Company or its representatives and contained herein, including the
representations and warranties and covenants of the Company contained herein

 

(g)     Access to Information. Purchaser acknowledges that it has had access to
and has reviewed all documents and records relating to the Company, including,
but not limited to, the Company’s Annual Report on SEC Form 10-K for the year
ended December 31, 2015, the Company’s Quarterly Reports on Form 10-Q for the
periods ended March 31, 2016 and June 30, 2016, and any Current Reports on SEC
Form 8-K filed with the SEC after June 30, 2016 and before the date this
Agreement is executed (as such documents have been amended since the date of
their filing, collectively, the “Company SEC Documents”), that it has deemed
necessary in order to make an informed investment decision with respect to an
investment in the Shares; that it has had the opportunity to ask representatives
of the Company certain questions and request certain additional information
regarding the terms and conditions of such investment and the finances,
operations, business and prospects of the Company and has had any and all such
questions and requests answered to its satisfaction; and that it understands the
risks and other considerations relating to such investment. Purchaser
understands any statement contained in the Company SEC Documents shall be deemed
to be modified or superseded for the purposes of this Agreement to the extent
that a statement contained herein or in any other document subsequently filed
with the SEC modifies or supersedes such statement.

 

(h)     Reliance on Representations. Purchaser understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of the federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares. Purchaser represents and warrants to the Company that any
information that it has heretofore furnished or furnishes herewith to the
Company is complete and accurate, and further represents and warrants that it
will notify and supply corrective information to the Company immediately upon
the occurrence of any change therein occurring prior to the Company’s issuance
of the Shares. Within five (5) days after receipt of a request from the Company,
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and regulations to which
the Company is subject in connection with the transactions contemplated under
this Agreement.

 

(i)     No General Solicitation. Purchaser is unaware of, and in deciding to
participate in this offering is in no way relying upon, and did not become aware
of this offering through or as a result of, any form of general solicitation or
general advertising including, without limitation, any article, notice,
advertisement or other communication published in any newspaper, magazine or
similar media, or broadcast over television or radio or the internet, in
connection with this offering.

 

 
 

--------------------------------------------------------------------------------

 

 

(j)     Investment Risks. Purchaser understands that purchasing Shares will
subject it to certain risks, including, but not limited to, those set forth in
the Company SEC Documents.

 

(k)     Import and Export Compliance. Purchaser represents and warrants to the
Company as follows:

 

(i) During the five (5) year period ending on the Closing Date, neither
Purchaser nor any agent, or representative acting with authorization of
Purchaser, has directly or indirectly, whether through affiliates, partners,
officers, employees, agents or representatives, paid, offered, promised,
authorized or agreed to give any monies, gift or other thing of value or
benefit, whether in cash or kind, and whether or not pursuant to a written
contract, to any “Foreign Official”, as defined in the United States Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”) or employee of any
Governmental Body (as that term is defined below) (including an official or
employee of any public international organization or government-owned business
or enterprise), or to any political party, employee or director thereof, or any
candidate for a political position or any political subdivision for the sole
purpose of influencing any act or decision of such official or employee, in
violation of any Law, including but not limited to the FCPA (A) to further the
business of the Purchaser, or (B) to assist the Purchaser in connection with any
actual or proposed transaction in connection with the operations of the
Purchaser.

 

(ii) Purchaser is in compliance in all material respects with all applicable
Export Laws (as that term is defined below).

 

(iii) Purchaser (A) is not a person with whom United States persons are
restricted from doing business under regulations of the Office of Foreign Asset
Control (the “OFAC”) of the United States Department of the Treasury (including,
without limitation, those named on OFAC’s Specially Designated Nationals and
Blocked Persons List), the Export Laws (as that term is defined below), or under
any applicable law or any other governmental action that is applicable to
Purchaser (“Prohibited End-Users”); and (B) has had any direct or indirect
dealings with and have not sold, exported, re-exported, or retransferred,
directly or indirectly, any goods, technology or services to any Prohibited
End-Users or to any country under embargo by the United States of America.

 

(iv) As used herein:

 

(A)     “Export Laws” means any applicable United States of America requirements
related to import and export control, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., the
Trading with the Enemy Act, 12 U.S.C. § 95a and 50 U.S.C. App. § 5(b), the
Export Administration Act, 50 U.S.C. App. §§ 2401 et seq., the Arms Export
Control Act, 22 U.S.C. §§ 2778 et seq., and any and all regulations and orders
promulgated or issued under such authority, including the regulations
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control, 31 C.F.R. Parts 500 through 598, the Export Administration Regulations,
15 C.F.R. Parts 730 through 774, and the International Traffic in Arms
Regulations, 22 C.F.R. Parts 120 through 130.

 

 
 

--------------------------------------------------------------------------------

 

 

(B)     “Governmental Body” means any: (a) nation, state, county, city, town,
village, district, or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign, or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal); or (d)
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

(l)     Anti-Money Laundering. Purchaser acknowledges that due to anti-money
laundering regulations within their respective jurisdictions, the Company and/or
any person acting on behalf of the Company may require further documentation
verifying Purchaser’s identity and the source of funds used to purchase Shares
before this Agreement can be accepted. Purchaser further agrees to provide the
Company at any time with such information as the Company reasonably determines
to be necessary and appropriate to verify compliance with the anti-money
laundering regulations of any applicable jurisdiction or to respond to requests
for information concerning the identity of Purchaser from any governmental
authority, self-regulatory organization or financial institution in connection
with its anti-money laundering compliance procedures, and to update such
information as necessary.

 

(m)     Short Sales and Confidentiality Prior to the Date Hereof. Purchaser has
not directly or indirectly, nor has any person acting on behalf of or pursuant
to any understanding with Purchaser, executed any disposition, including Short
Sales (as such term is defined in Rule 200 of Regulation SHO under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), in the
securities of the Company during the period commencing from the time that
Purchaser first received written or oral notice of this offering from the
Company or any other person setting forth the material terms of the transactions
contemplated hereunder or by this Agreement until the date hereof (“Discussion
Time”).   Other than to other persons party to this Agreement and except as
provided in Section 5(b), Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

 

(n)     No Disqualification Events. Neither Purchaser nor any affiliate of
Purchaser is subject to any of the "Bad Actor" disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification
Event"), except for a Disqualification Event covered by Rule 506(d)(2) under the
Securities Act.

 

(o)     Notice of Disqualification Events. Purchaser will notify the Company in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
Purchaser or any of its affiliates and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to Purchaser or any of
its affiliates.

 

3.     Representations and Warranties of the Company. The Company represents and
warrants to Purchaser as follows:

 

(a)     Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of the State of Delaware, with the
corporate power and authority to own and operate its business as presently
conducted. The Company is duly qualified as a foreign corporation or other
entity to do business and is in good standing in each jurisdiction where the
character of its properties owned or held under lease or the nature of their
activities makes such qualification necessary.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Authority; Validity and Effect of Agreement. The Company has the
requisite corporate power and authority to execute and deliver this Agreement,
perform its obligations hereunder, and conduct this offering. The execution and
delivery of each of this Agreement by the Company, the performance by the
Company of its obligations hereunder, the transactions contemplated hereby, this
offering, and all other necessary corporate action on the part of the Company
have been duly authorized by its board of directors, and no other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or this offering. This Agreement has been duly and validly executed and
delivered by the Company and, assuming that it has been duly authorized,
executed and delivered by Purchaser, constitutes a legal, valid and binding
obligation of the Company, in accordance with its terms, subject to the effects
of bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(c)     No Conflict; Required Filings and Consents. Neither the execution and
delivery of this Agreement by the Company nor the performance by the Company of
its obligations hereunder will: (i) conflict with the Company’s certificate of
incorporation or bylaws; (ii) violate any material statute, law, ordinance, rule
or regulation, applicable to the Company or any material properties or assets of
the Company; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of the Company, or result in
the creation or imposition of any lien upon any properties, assets or business
of the Company under, any material contract or any order, judgment or decree to
which the Company is a party or by which it or any of its assets or properties
is bound or encumbered.

 

(d)     Issuance of the Shares. The Shares (i) have been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, will be
validly issued, fully paid and nonassessable; and (ii) free from any
encumbrance, mortgage, charge, pledge, lien, assignment, hypothecation, security
interest, interest or equity of any person (including any right to acquire,
option or right of pre-emption or conversion), title retention or restrictions
or restrictions on transfer of any nature whatsoever (other than the
restrictions contemplated under Section 2(e)) or any other security agreement or
arrangement, or any agreement to create any of the foregoing.

 

4.     Other Agreements of the Parties.

 

(a)     Transfer Restrictions.

 

(i)     The Shares may only be disposed of in compliance with applicable federal
and state securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement, the Company may require the
transferor thereof to provide to the Company an opinion of counsel to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act. As a condition
of transfer, any such transferee shall agree in writing to be bound by the terms
of this Agreement and shall have the rights and obligations of Purchaser under
this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(ii)     Legends. The certificates and agreements evidencing the Shares shall
have endorsed thereon the following legend (and appropriate notations thereof
will be made in the Company’s stock transfer books), and stop transfer
instructions reflecting these restrictions on transfer will be placed with the
transfer agent of the Shares:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.

 

(b)     Securities Laws Disclosure; Publicity. On or prior to the fourth (4th)
business day following the date of the Closing, the Company will file a Current
Report on Form 8-K with the SEC describing the terms of this Agreement. Except
as provided in Section 5(b), Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4(b), Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

(c)      Standstill. Reference is hereby made to those certain Securities
Purchase Agreements dated October 29, 2015 and November 11, 2015 (collectively,
the “Series A-1 Agreements”) by and between the Company and the Purchaser,
pursuant to which the Purchaser purchased 90,000 shares of the Company’s Series
A-1 Convertible Preferred Stock. The Series A-1 Agreements contain standstill
provisions (the “Standstill Provisions”), which prevent the Purchaser, either
alone or together with any other person, from acquiring additional shares of the
Company’s Common Stock or any of the Company’s assets, soliciting proxies, or
seeking further representation on the Company’s board of directors. The
Purchaser hereby acknowledges and agrees that: (i) the Company is hereby waiving
the Standstill Provisions solely with respect to the Shares of Common Stock
purchased hereby, and (ii) that notwithstanding the foregoing the Standstill
Provisions remain in full force and effect.

 

5.

Confidentiality.

 

(a)     Purchaser acknowledges and agrees that: (i) certain of the information
contained herein is of a confidential nature and may be regarded as material
non-public information under Regulation FD of the Securities Act; (ii) except as
provided in Section 5(b), this Agreement and the transactions contemplated
hereby and thereby will be kept confidential by Purchaser and will not be used
for any purpose other than for the purposes of entering into and consummating
the transactions contemplated under this Agreement; (iii) except as provided in
Section 5(b), until the time the information contained herein has been
adequately disseminated to the public, the existence of this Agreement and the
information contained herein shall not, without the prior written consent of the
Company, be disclosed by Purchaser to any person or entity, other than its
personal financial and legal advisors for the sole purpose of evaluating the
entering into and the consummation of the transactions contemplated under this
Agreement, and Purchaser will not, directly or indirectly, disclose or permit
its personal financial and legal advisors to disclose, any of such information
without the prior written consent of the other party; (iv) Purchaser shall make
its representatives aware of the terms of this Section 5 and to be responsible
for any breach of this Agreement by such representatives; and (v) except as
provided in Section 5(b), Purchaser shall not, without the prior written consent
of the Company, directly or indirectly, make any statements, public
announcements or release to trade publications or the press with respect to the
contents or subject matter of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(b) Any party hereto may disclose, or permit the disclosure of, information
which would otherwise be confidential if and to the extent (i) required by law
or any securities exchange, regulatory or governmental body, (ii) disclosed to
its respective affiliates and its and their respective directors, officers,
employees, shareholders, finance providers and their respective professional
advisers or officers on a need-to-know basis (but it shall remain responsible
for the compliance with this Section 5 by any such person), or (iii) it comes
into the public domain other than as a result of a breach by any party hereto.

 

6.     Non-Public Information. Purchaser acknowledges that certain information
concerning the matters that are the subject matter of this Agreement constitute
material non-public information under United States federal securities laws, and
that United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, Purchaser shall not purchase or sell any securities
of the Company, or communicate such information to any other person save as
provided in Section 6(b).

 

7.     Sales and Confidentiality After The Date Hereof.   Purchaser shall not,
and shall cause its affiliates not to, engage, directly or indirectly, in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as such term is defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act)) during the period from the date hereof
until such time as (i) the transactions contemplated by this Agreement are first
publicly announced or (ii) this Agreement is terminated. Purchaser understands
and acknowledges that the SEC currently takes the position that covering a short
position established prior to effectiveness of a resale registration statement
with shares included in such registration statement would be a violation of
Section 5 of the Securities Act, as set forth in the SEC’s Compliance and
Disclosure Interpretation 239.10.

 

8.     Entire Agreement; No Third Party Beneficiaries. This Agreement contains
the entire agreement between the parties and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereto, and no party shall be liable or bound to any other party
in any manner by any warranties, representations, guarantees or covenants except
as specifically set forth in this Agreement. Purchaser acknowledges and agrees
that it did not rely upon any statements or information, whether oral or
written, provided by the Company, or any of its officers, directors, employees,
agents or representatives, in deciding to enter into this Agreement or purchase
the Shares. Nothing in this Agreement, express or implied, is intended to confer
upon any person other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

9.     Amendment and Modification. This Agreement may not be amended, modified
or supplemented except by an instrument or instruments in writing signed by the
Company and the Purchaser.

 

10.     Extensions and Waivers. At any time prior to the Closing, the parties
hereto entitled to the benefits of a term or provision may (a) extend the time
for the performance of any of the obligations or other acts of the parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document, certificate or writing delivered pursuant
hereto, or (c) waive compliance with any obligation, covenant, agreement or
condition contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument or
instruments in writing signed by the Company and the Purchaser. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement.

 

11.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that neither party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other party. Except as provided in Section 5, nothing in this Agreement
is intended to confer upon any person not a party hereto (and their successors
and assigns) any rights, remedies, obligations or liabilities under or by reason
of this Agreement.

 

12.     Survival of Representations, Warranties and Covenants. The
representations and warranties contained herein shall survive the Closing and
shall thereupon terminate 24 months from the Closing, except that the
representations contained in Sections 2(a), 2(b), 2(n), 2(o), 3(a), and 3(b)
shall survive indefinitely. All covenants and agreements contained herein which
by their terms contemplate actions following the Closing shall survive the
Closing and remain in full force and effect in accordance with their terms. All
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate.

 

13.     Headings; Definitions. The Section headings contained in this Agreement
are inserted for convenience of reference only and will not affect the meaning
or interpretation of this Agreement. All references to Sections contained herein
mean Sections of this Agreement unless otherwise stated. All capitalized terms
defined herein are equally applicable to both the singular and plural forms of
such terms.     

 

 
 

--------------------------------------------------------------------------------

 

 

14.     Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is held to be invalid or unenforceable to
any extent, the remainder of this Agreement shall remain in full force and
effect and shall be reformed to render the Agreement valid and enforceable while
reflecting to the greatest extent permissible the intent of the parties.

 

15.     Notices. All notices hereunder shall be sufficiently given for all
purposes hereunder if in writing and delivered personally, sent by documented
overnight delivery service or, to the extent receipt is confirmed, telecopy,
telefax or other electronic transmission service to the appropriate address or
number as set forth below:

 

If to the Company:

 

BIO-key International, Inc.

3349 Highway 138

Building A, Suite E

Wall, NJ 07719

Fax (732) 359-1101

Attention: Michael W. DePasquale, Chief Executive Officer

 

with a copy to:

 

Fox Rothschild LLP

997 Lenox Drive, Building 3

Lawrenceville, New Jersey 08648-2311

Fax (609) 896-1469

Attention: Vincent A. Vietti, Esquire

 

 

If to Purchaser:

 

To that address indicated on the signature page hereof.

 

16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.

 

17.     Arbitration. If a dispute arises as to the interpretation of this
Agreement, it shall be decided in an arbitration proceeding conforming to the
Rules of the American Arbitration Association applicable to commercial
arbitration then in effect at the time of the dispute. The arbitration shall
take place in the State of New Jersey. The decision of the arbitrators shall be
conclusively binding upon the parties and final and such decision shall be
enforceable as a judgment in any court of competent jurisdiction. The parties
shall share equally the costs of the arbitration.

 

 
 

--------------------------------------------------------------------------------

 

 

18.     Counterparts. This Agreement may be executed and delivered by facsimile
in two or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same agreement.

 

19.     Attorneys’ Fees. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
this Agreement.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date set forth below.

 

 

 

 

Date: ____________________, 2016

PURCHASER

 

 

_____________________________________

 

By: __________________________________

Name: Wong Kwok Fong                         

Address:                                                                        

                                                                                   

                                                              

Phone:_____________________________

Social Security
or Tax ID No.:      N/A                                             

 

Number of

Shares Purchased: 6,200,000

 

Aggregate Purchase Price: $1,860,000

($0.30 per Share)

 

Delivery Instructions (if different than Address):

                                                                                             

                                                                                          

                                                                                          

 

 

 

 

Date:____________________, 2016

BIO-KEY INTERNATIONAL, INC.

 

 

By: ___________________________________

Name: Michael W. DePasquale

        Title: Chief Executive Officer

 

 